Citation Nr: 0302619	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  94-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of service connection for 
right carpal tunnel syndrome.

2.  Entitlement to a temporary total convalescent evaluation 
under the provisions of 38 C.F.R. § 4.30 following surgery 
for right carpal tunnel syndrome in April 1992.

3.  Entitlement to an initial compensable evaluation for 
degenerative arthritis of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 1957 
and from July 1957 to June 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1992 and June 1993 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the October 
1992 rating decision, the RO denied the veteran's claim for 
entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following surgery on April 
27, 1992.  In the June 1993 rating decision, the RO severed 
service connection for right carpal tunnel syndrome and 
granted service connection for degenerative arthritis of the 
right hand, assigning a noncompensable evaluation. 

This case was previously before the Board in September 1996 
and March 1998.  The Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The veteran relocated to Tennessee during the appeal, and 
jurisdiction of his claim was assumed by the RO in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The RO granted service connection for right carpal tunnel 
syndrome by means of an August 1988 rating decision.

2.  The RO proposed to sever service connection for right 
carpal tunnel syndrome in an October 1992 rating decision.  
Severance was thereafter accomplished by means of a June 1993 
rating decision.

3.  The evidence does not establish that the initial decision 
to grant service connection for right carpal tunnel syndrome 
was clearly and unmistakably erroneous.

4.  The evidence does not establish that the veteran in April 
1992 underwent surgery for right carpal tunnel syndrome that 
necessitated at least one month of convalescence or resulted 
in severe postoperative residuals or that his right wrist was 
immobilized by cast.

5.  Degenerative arthritis of the right hand is manifested by 
a group of minor joints affected by limitation of motion.


CONCLUSIONS OF LAW

1.  Severance of service connection for right carpal tunnel 
syndrome was improper. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 3.303, 3.310 
(2002).

2.  The criteria for a temporary total convalescent rating 
under 38 C.F.R. § 4.30 for right carpal tunnel syndrome 
release surgery in April 1992 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.30 (2002).

3.  The criteria for an initial evaluation of 10 percent for 
degenerative arthritis of the right hand have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  The Board notes that it will not address whether 
VA met its duty to notify and assist the veteran as to his 
claim for entitlement to restoration for right carpal tunnel 
syndrome, since the Board is granting the veteran's claim in 
full.

First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claims by means of 
the discussions in the November 1993 statement of the case 
and the June 1994, February 1997, May 1997, May 2000, and 
October 2002 supplemental statements of the case.  He was 
specifically told that there was no evidence showing that he 
necessitated one month of convalescence following his surgery 
for right carpal tunnel syndrome in April 1992.  He was also 
told that the evidence had not shown that the veteran had 
limitation of function of his right hand to warrant a 
compensable evaluation for his service-connected degenerative 
arthritis of the right hand.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  The Board 
notes that the RO did not send the veteran a letter 
specifying what evidence he was to provide and what evidence 
VA would attempt to obtain; however, the Board finds that the 
veteran has not been prejudiced by this.  Specifically, the 
veteran is clearly aware of VA's duty to assist him in 
obtaining medical records from federal facilities.  When the 
veteran submitted claims for increased evaluations or service 
connection, he attached private medical records and, in some 
cases, informed VA that he had received treatment at the 
Clarksburg, West Virginia, facility and to obtain those 
records.  This shows that the veteran is aware of VA's duty 
to assist in obtaining VA records and other federal agencies 
and of his ultimate duty to submit private medical records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The RO also obtained the veteran's VA medical 
records from the Clarksburg, West Virginia, and Gainesville, 
Florida, VA Medical Centers.  The veteran has submitted the 
private medical records related to his claims.  Finally, in 
accordance with the duty to assist, VA had the veteran 
undergo several VA examinations related to his claim for an 
increased evaluation for degenerative arthritis of the right 
hand.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.

II.  Decision

A.  Severance

In an August 1988 rating decision, the RO granted service 
connection for right carpal tunnel syndrome and reclassified 
the service-connected postoperative discogenic disease, 
cervical spine, with radiculopathy, as postoperative 
discogenic disease, cervical spine, with radiculopathy and 
right carpal tunnel syndrome.  In an October 1992 rating 
decision, the RO proposed to sever service connection for 
right carpal tunnel syndrome, and a June 1993 rating decision 
severed service connection, effective from June 21, 1993.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2002).  Service connection is also 
warranted where the evidence shows that a chronic disability 
has been caused by an already service-connected disability.  
38 C.F.R. § 3.310 (2002); see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (where disability is aggravated by already 
service-connected disorder, compensation is payable for the 
increase in disability).

The regulation regarding severance of service connection 
provides that once service connection has been granted, it 
can be severed only upon the showing by VA (with the burden 
of proof upon the Government) that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d) (2002); see also Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994).  VA's burden in 
severing service connection under 38 C.F.R. § 3.105(d) is the 
same as a claimant's burden in attempting to overturn a final 
decision on the basis of clear and unmistakable error under 
3.105(a).  See Wilson v. West, 11 Vet. App. 383 (1998); 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding 
that § 3.105(d) places at least as high a burden of proof on 
VA when it seeks to sever service connection as § 3.105(a) 
places upon veteran seeking to have an unfavorable decision 
overturned); see also Graves, 6 Vet. App. at 170 (holding 
that clear and unmistakable error is defined the same under 
38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

The United States Court of Appeals for Veterans Claims 
(Court), has stated that "[c]lear and unmistakable error is 
a very specific and rare kind of 'error.'  It is the kind of 
error, of fact or law, that when called to the attention of 
the reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

However, the Court has held that for purposes of severing 
service connection, section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1997).  The Court reasoned that because 
section 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," the 
regulation clearly contemplates the consideration of evidence 
acquired after the original granting of service connection.  
A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. § 
3.105(d) (2002).  This certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion.  Id.  

Having considered the evidence and the applicable laws, the 
Board finds that restoration of service connection for right 
carpal tunnel syndrome is warranted.  Specifically, the 
evidence does not establish that the initial decision to 
grant service connection was clearly and unmistakably 
erroneous.

The evidence of record in August 1988 included the service 
medical records, VA medical records, and private medical 
records.  At that time, the veteran was service-connected for 
postoperative discogenic disease, cervical spine, with 
radiculopathy.  The service medical records had shown a 
possibility of right carpal tunnel syndrome.  
Electromyography testing done at that time had not confirmed 
the diagnosis of right carpal tunnel syndrome.  A January 
1988 private medical record showed that electromyography 
testing had revealed right carpal tunnel syndrome and of 
cervical radiculopathy.  A January 1988 MRI showed fusion of 
C6-C7.  A July 1988 VA examination report showed a diagnosis 
of right carpal tunnel syndrome.  

As discussed above, once service connection has been granted 
for a disorder properly diagnosed, it can be severed only 
upon the showing by VA that the rating decision granting 
service connection was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(d).  It is not sufficient to disagree with 
the grant.  Importantly, VA has the burden to show that the 
original grant of service connection was clearly and 
unmistakably erroneous.  In this case, the burden cannot be 
met.  When a medical professional was asked to state when the 
veteran developed carpal tunnel syndrome and to state its 
etiology, his response was that he did not know when the 
onset of right carpal tunnel syndrome had occurred.  He also 
addressed only whether the etiology of the right carpal 
tunnel syndrome was related to the service-connected 
postoperative discogenic disease, cervical spine, with 
radiculopathy.  The examiner did not address whether right 
carpal tunnel syndrome had had its onset in service or was 
related in any way to service.

At the time of the August 1988 rating decision, there was 
evidence that could support the grant of service connection 
for right carpal tunnel syndrome, as the veteran had a 
diagnosis of such and symptoms of right carpal tunnel 
syndrome were shown in service.  Thus, it is debatable 
whether service connection should have been granted.  Clear 
and unmistakable error connotes that the determination of 
granting service connection for right carpal tunnel syndrome 
was undebatably incorrect.  The Board does not find that such 
burden has been met by the government.  Accordingly, 
restoration of service connection for right carpal tunnel 
syndrome is granted.

B.  Convalescence

The Board notes that the veteran has claimed convalescence 
following the April 1992 right carpal tunnel release.  

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total evaluation will be assigned 
under this section if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30.

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a temporary total evaluation following the right 
carpal tunnel release conducted in April 1992.  Initially, 
the Board notes that subsection (a)(3) under 38 C.F.R. § 4.30 
is not applicable, as the veteran is not claiming that his 
right wrist was immobilized.  As to subsections (a)(1) and 
(a)(2), the veteran has not brought forth evidence that he 
underwent surgery that either necessitated at least one month 
of convalescence or resulted in severe postoperative 
residuals.  See 38 C.F.R. § 4.30.

Specifically, the veteran was seen on May 5 or 8, 1992 (the 
date is difficult to read), which is a little more than a 
week following the surgery.  The veteran reported swelling on 
the right elbow and forearm and slight pain.  The examiner 
stated that the right arm wound was "healing well."  He 
noted there was slight erythema on the edges of the incision 
and no sign of infection.  He added that the incision site on 
the right hand was healing without sign of infection.  The 
examiner stated there was slight numbness on the thenar 
section on incision side.  The assessment was status post 
right carpal tunnel release and decompression of cubital 
tunnel-stable.  The examiner noted that the sutures were not 
quite ready to be removed.  The veteran was next seen on May 
15, 1992.  The examiner stated that the sutures had been 
removed.  The veteran reported he had not noticed any 
improvement.

The Board finds that the above treatment reports do not 
establish that the surgery necessitated at least one month of 
convalescence or that the veteran had severe postoperative 
residuals.  In fact, the preponderance of the evidence is 
against a finding that the veteran needed any convalescence 
and the evidence establishes that there were no severe 
positive residuals.  Review of the record does not establish 
that the veteran met the criteria for a temporary total 
evaluation under 38 C.F.R. § 4.30 following the April 1992 
surgery.  Accordingly, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
38 C.F.R. § 3.102 (2002).



C.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
degenerative arthritis of the right hand.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Diagnostic Code 5003 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5003 (2002).  In the absence of limitation of motion, 
the disability will be rated as follows:

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations - 20 percent 
disabling

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups - 10 percent disabling

The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id. at Note (1).

For the purpose of rating a disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for degenerative arthritis of the right 
hand.  A January 1994 VA outpatient treatment report shows 
that the veteran had loss of flexion associated with swelling 
in the right hand.  There was mild edema noted, but no 
erythema or tenderness or crepitation.  A November 1996 VA 
examination report shows that the veteran had full range of 
motion in all the fingers of the right hand, but the examiner 
noted that the veteran lacked full extension in the small 
finger.  He stated the veteran had some swelling over the 
second and third metacarpophalangeal joints.  The examiner 
also reported that the veteran had diminished grip strength.

A May 1998 VA examination report shows that the veteran had 
5/5 grip strength and finger abduction.  He had full 
extension of all of his digits, except for the fifth digit.  
The examiner stated that passively, the veteran had full 
extension but that actively he had approximately a 10-degree 
extensor lag in the proximal interphalangeal joint and a 5-
degree lag in the distal interphalangeal joint.  He added 
that the veteran was able to make a fist and bring his 
fingers down into his transverse palmar crease and able to 
oppose the tip of the thumb to the tip of all five digits and 
even the base of the fifth digit.  The examiner reported the 
veteran had some bogginess over the dorsum of his metacarpal 
phalangeal joints of his index and middle fingers.  X-rays 
taken at that time showed early degenerative changes in the 
metacarpal phalangeal joints of the index and middle fingers.  
The assessment was mild degenerative arthritis of the 
metacarpal phalangeal joints of the index and middle fingers 
and slight extensor lag of the fifth digit.  The examiner 
noted that the degenerative changes in the two metacarpal 
phalangeal joints seemed more like a chronic inflammatory 
problem than a post-traumatic problem.  He added that the 
veteran may continue to have problems with this hand.  The 
Board finds that the above-described symptoms establish a 
basis to grant a 10 percent evaluation under Diagnostic Code 
5003.  Here, there is x-ray evidence of involvement of 2 or 
more minor joint groups, and there is evidence that during a 
flare-up, the veteran has decreased grip strength.  This 
establishes that there is periarticular pathology productive 
of painful motion.  See 38 C.F.R. § 4.59.

It must be noted that the veteran was granted service 
connection for degenerative arthritis of the right hand on 
the basis of the arthritis shown in his hand in service.  The 
implication by the examiner in the May 1998 examination is 
that the veteran was service-connected for arthritis due to 
trauma.  See 38 C.F.R. § 4.71a., Diagnostic Code 5010.  The 
veteran's service-connected disability is rated under 
Diagnostic Code 5003, which contemplates a degenerative 
process.  While the veteran has been shown to have full range 
of motion in his fingers, he has been shown to have chronic 
swelling in two fingers-the index and middle fingers, which 
he has stated causes him discomfort.  The veteran had 
diminished grip strength at the time of the November 1996 
examination.  The swelling in the veteran's fingers may not 
be present at all times, but when it is, the veteran has 
decreased grip strength.  The above-described clinical 
findings establish that the veteran has weakness when 
swelling is present.  This establishes functional loss, which 
warrants a compensable evaluation.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (addressing 38 C.F.R. §§ 4.40, 4.45).

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted and finds that the preponderance 
of the evidence is against such.  The veteran's functional 
loss during a flare-up has been shown to be no more than 
mild.  At the time of the November 1996 examination, he had 
decreased grip strength, but the examiner noted the veteran 
had full range of motion of all of his fingers in the right 
hand, except some limitation of the small finger.  Such 
finding does not equate to an incapacitating episode to 
warrant a 20 percent evaluation under Diagnostic Code 5003.  
Additionally, during this flare-up, the functional loss shown 
was no more than mild.  Accordingly, the preponderance of the 
evidence is against a finding that the service-connected 
degenerative arthritis of the right hand is any more than 
10 percent disabling.

The veteran is competent to report his symptoms.  To the 
extent that he has stated that his service-connected 
degenerative arthritis of the right hand is worse than the 
noncompensable evaluation contemplated, he is correct, and 
the Board has granted a 10 percent evaluation.  However, to 
the extent that the veteran has implied he warrants an 
evaluation in excess of 10 percent, the medical findings do 
not support his assertions.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  In this regard, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55. 

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to restoration of service connection for right 
carpal tunnel syndrome is granted.

Entitlement to a temporary total convalescent evaluation 
under the provisions of 38 C.F.R. § 4.30 following surgery on 
April 27, 1992, is denied.

Entitlement to a 10 percent evaluation for degenerative 
arthritis of the right hand is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

